Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 1, 2018.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-18-00762-CV


                           DAVID STONE, Appellant

                                        V.

  ANTHONY S. MELILLO, M.D. AND BAY OAKS ORTHOPAEDICS &
              SPORTS MEDICINE, P.A., Appellee

                     On Appeal from the 333rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-53457


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed August 28, 2018. On October 23,
2018, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Donovan, Wise, and Jewell.